TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00683-CV



                                        S. N. G., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-FM-12-005318, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               S.N.G. appeals the trial court’s final decree terminating her parental rights to her

child G.Y.1 The case was tried to the bench, and S.N.G. did not appear for any portion of the trial.

In its final decree of termination, the trial court found by clear and convincing evidence that

termination of S.N.G.’s parental rights was in the best interest of her child and that S.N.G. had

failed to comply with the provisions of a court order that specifically established the actions

necessary for her to obtain the return of her child. See Tex. Fam. Code § 161.001(1)(O), (2).

               S.N.G.’s court-appointed attorney has filed a motion to withdraw and a brief

concluding that the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738,

744 (1967); Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex.




       1
          We refer to the mother and her child by their initials only. See Tex. Fam. Code
§ 109.002(d); Tex. R. App. P. 9.8.
App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental

rights). Counsel’s brief meets the requirements of Anders by presenting a professional evaluation

of the record and demonstrating why there are no arguable grounds to be advanced on appeal. See
386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. Counsel certified to this Court that he provided

S.N.G. with a copy of the brief and motion for withdrawal of counsel and informed her of her right

to review the record and file her own brief. To date, S.N.G. has not filed a pro se brief.

               We have reviewed the record and counsel’s brief. We agree that the appeal is

frivolous and without merit. Accordingly, we grant counsel’s first amended motion to withdraw

and affirm the trial court’s final decree of termination.



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Affirmed

Filed: February 20, 2014




                                                  2